CLD-342                                         NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-2331
                                     ___________

                             CLARENCE J. ROBINSON,
                                   Appellant

                                           v.

                    REGIONAL DIRECTOR J.L. NORWOOD;
                   WARDEN B.A. BLEDSOE; HARRELL WATTS
                    ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                            (D.C. Civil No. 3:11-cv-00631)
                     District Judge: Honorable A. Richard Caputo
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 18, 2013
            Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                            (Opinion filed August 13, 2013)
                                      _________

                                      OPINION
                                      _________
PER CURIAM

      Pro se Appellant Clarence J. Robinson appeals the District Court’s order granting

Appellees’ motion to dismiss or, in the alternative, motion for summary judgment and
denying his motions to amend. For the reasons set forth below, will summarily affirm the

District Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                              I.

       Because we primarily write for the parties, we will recite only the facts necessary

for our discussion. The Bureau of Prisons (“BOP”) has established Special Management

Units (“SMUs”) at some of its institutions for the purpose of managing certain types of

inmates who present security risks or management concerns. In June 2009, while

confined at USP-Victorville, in Victorville California, Robinson was recommended for

placement in the SMU based on his extensive disciplinary history, including instances

related to the possession of a weapon, possession of intoxicants, and engaging in sexual

acts. Robinson was notified that he had been referred for placement in the SMU and that

a hearing would be held to determine whether referral was appropriate. Robinson

appeared at the August 2009 hearing via telephone-conference and he did not present any

documentary evidence or witness statements. The Hearing Administrator concluded that

Robinson met the following criteria for SMU designation: (1) “The inmate has a history

of serious and disruptive disciplinary infractions;” and (2) “The inmate otherwise

participated in or was associated with activity such that greater management of the

inmate’s interaction with other persons is necessary to ensure the safety, security, or

orderly operation of the Bureau facilities or protection of the public.”

       On March 1, 2010, Robinson was transferred to USP-Lewisberg and placed in the

SMU. He filed an administrative grievance contesting his SMU placement, which was
                                              2
denied. In April 2011, Robinson filed a Bivens 1 against BOP Northeast Regional

Director J.L. Norwood, BOP National Inmate Appeals Administrator Harrell Watts, and

Warden B.A. Bledsoe, alleging that his constitutional rights had been violated in

connection with his SMU placement. The defendants moved to dismiss the complaint or,

alternatively, for summary judgment. Robinson filed three motions to amend the

complaint. The District Court granted the defendants’ motion and denied Robinson’s

motions to amend. Robinson timely appealed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of

a district court’s order granting or denying summary judgment, applying the same

standard as the district court. See Tri–M Grp., LLC v. Sharp, 638 F.3d 406, 415 (3d Cir.

2011). We will affirm only if “drawing all reasonable inferences in favor of the

nonmoving party, there is no genuine issue as to any material fact and . . . the moving

party is entitled to judgment as a matter of law.” Id. We may summarily affirm the

District Court’s decision if the appeal presents no substantial question. See L.A.R. 27.4;

I.O.P. 10.6.

                                            III.

       Robinson argues that his placement in the SMU at USP-Lewisburg violated his

constitutional rights. However, to the extent that he is alleging a violation of the Due


1
 Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.
388 (1971).
                                             3
Process Clause of the Fourteenth Amendment, Robinson’s placement in the SMU did not

constitute a dramatic departure from the accepted standards for conditions of confinement

such that due process was implicated. See Sandin v. Conner, 515 U.S. 472, 484 (1995).

Transfers from lesser to more restrictive units in a prison generally do not implicate a

protected liberty interest because some incursions on liberty are to be expected within a

prison. Sandin, 515 U.S. at 485. See also Fraise v. Terhune, 283 F.3d 506 (3d Cir. 2002)

(transfer to Security Threat Group Management Unit (“STGMU”), through which gang

leaders are identified and isolated, taught non-violent conflict resolution, and released

back into the general population upon successful completion of the program, does not

implicate protected liberty interest). Due process concerns arise when the conditions of

confinement impose “atypical and significant hardship[s] on the inmate in relation to the

ordinary incidents of prison life.” Id. Placement in administrative segregation for days

or months at a time does not implicate a protected liberty interest. See Torres v. Fauver,

292 F.3d 141 (3d Cir. 2002) (no liberty interest in avoiding 120 days of administrative

custody); Griffin, 112 F.3d at 706 (conditions in administrative segregation do not

impose “atypical or significant hardship”).

       Here, there is nothing in the record that the BOP’s basis to transfer Robinson to

the SMU was improper, nor are there any facts to suggest that Robinson’s placement in

the SMU subjected him to “atypical or significant hardship.” See Sandin, 515 U.S. at

484. Robinson’s placement in the SHU at USP-Lewisburg was within “the ordinary

incidents of prison life” and, thus, did not violate his constitutional rights. See Torres v.
                                              4
Fauver, 292 F.3d 141, 150-51 (3d Cir. 2002); Griffin v. Vaughn, 112 F.2d 703, 706-08

(3d Cir. 1997). 2

       Additionally, to the extent that Robinson alleges a violation of his Eighth

Amendment rights, he has not demonstrated (1) that his placement in the SMU resulted in

the denial of any basic human need, (2) that he was “incarcerated under conditions posing

a substantial risk of serious harm,” Farmer v. Brennan, 511 U.S. 825, 828 (1994), or

(3) that prison officials demonstrated a “deliberate indifference” to his health or safety.

Id. Accordingly, there is no basis for relief and summary judgment was proper.

                                             IV.

       For the foregoing reasons, no substantial question is presented and we will affirm

the judgment of the District Court. See 3d Cir. L.A.R 27.4; I.O.P. 10.6.3




2
  Regardless of whether Robinson had a liberty interest, he was afforded a hearing before
he was placed in the SMU and there are no allegations that he did not receive the process
he was due.
3
  We agree with the District Court’s decision to deny Robinson’s motions to amend the
complaint.
                                              5